Deaderick, J.,
delivered the opinion of the court:
The bill was filed on the 11th day .of September, 1873, by complainants, legatees, and their representatives, of James Moore, deceased.
The bill alleges that James Moore died in August, 1859, having previously made his will appointing Stephen Moore his executor, and that said Stephen qualified as executor in September, 1859, and controlleld and managed said estate until 26th April, 1873, when he died, and that Don Oameron was appointed administrator de. bonis non with the will annexed. It is charged that said executor never made any settlement, and it is not alleged that any assets ever came to the hands of Cameron; that Jas. G-. Smith, one of the executor’s sureties on his bond, was dead, and that his estate had been settled by his administrator, and his heirs are made defendants; and the other surety, James TIicks, was made a defendant, and complainants pray for a decree for the amount ascertained to be due.
The administrator and heirs of Smith plead the statute of limitations of two and one-half years and three and one-half years, and Hicks pleads the statute of limitations of six years in favor of the sureties of executors, administrators, etc. Code,'sec. 2775.
These pleas, on argument, were held good and sufficient *625by the chancellor, and have given to complainants an appeal from his decree.
We are of the opinion that- the chancellor’s decree is correct, and the same is affirmed, and cause is remanded.